DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 440 in Figure 4 is not in specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beltran (US 20200159644 A1) in view of Sempe (US 11250617 B1), and further in view of Matyska (US 20200334228 A1).
Regarding to claim 1, Beltran discloses a computer-implemented method ([0007]: the method includes an operation for receiving, at a server, a game application for testing for one or more bugs; Fig. 2; [0028]: an improved method and system for faithfully reproducing bugs uncovered by a game tester 101; a video game) comprising:
executing a game application in a test mode (Fig. 1; [0026]: the game tester 101 uncovers three bugs 106, 108, and 110 through playing the segment 112 of the video game; [0029]: the game tester 101 interacts with the video game session 201 via network 202; the video game session 201 is executed on the testing device 100 that is local to the game tester 101; [0038]: the video frames; video component 218a was displayed for the game tester; display video frames generated for displaying to the game tester);
wherein the virtual environment is rendered within the test mode by a game engine ( [0038]: the video frames; video component 218a was displayed for the game tester; Fig. 7; [0061]: the game engine 540 in turn executes the video game application 538 for the video game sessions 700; [0064]: a typical game engine has many subcomponents for handling various aspects or features of the game environment and defining how it should behave; Fig. 
during runtime of the test mode, acquiring frames rendered by the game engine ([0031]: the video component 218 includes a video component in the form of a sequence of video frames; [0038]: the video component 312 includes newly generated video frames; Fig. 7; [0061]: the game engine 540 in turn executes the video game application 538 for the video game sessions 700; Fig. 13; [0080]: the game title 1302 is executed as video game application 538 that run on an appropriate game engine 540), wherein the virtual environment includes a plurality of virtual objects ([0031]: a video component is in the form of a sequence of video frames; [0038]: the video component 312 shows that a soccer ball that falls through the field; display video frames generated for displaying to the game tester; [0039]: drop the soccer ball from a height of 5 units; [0067]: a player is shooting a free-throw and when, after missing the free throw, the opposing team rebounds the ball and moves the ball up court; virtual objects include players, ball, and court);
analyzing the frames using a machine learning model ([0038]: the video component 312 shows that a soccer ball that falls through the field; display video frames generated for displaying to the game tester; Fig. 5; [0044]: the feature extractor 524 analyzes features; the feature extractor 524 analyzes features of video game; Fig. 5; [0045]: the machine learning module 506 uses the machine learning algorithm 526, the training data set 528, the player-generated snapshot files 514 to generate a bug classification model 532; Fig. 5; [0046]: the machine learning module 506 provides a set of machine-learned variances; introduce variance during the automated gaming sessions), wherein the analysis of the machine learning model 
for individual virtual objects of the plurality of virtual objects ([0038]: a sequence of video frames; [0067]: a player is shooting a free-throw and when, after missing the free throw, the opposing team rebounds the ball and moves the ball up court; virtual objects include players, ball, and court),
identifying a virtual object in a plurality of frames (Fig. 5; [0044]: the feature extractor 524 analyzes features associated with the sequence of control inputs, timing of control inputs, prior history of control inputs, etc; the feature extractor 524 analyzes features; [0038]: the video component 312 shows that a soccer ball that falls through the field; display video frames generated for displaying to the game tester; [0067]: a player is shooting a free-throw and when, after missing the free throw, the opposing team rebounds the ball and moves the ball up court),
outputting the classification of the virtual object (Fig. 1; [0026]: the game tester 101 uncovers three bugs 106, 108, and 110 through playing the segment 112 of the video game; the game tester 101 is then shown to furnish a bug report 102 that is delivered to the developer 104; the bug report 102 is provided through a defect tracking system and may specify the circumstances; [0032]: the bug log 226 is contemplated to be time stamped; [0033]: each snapshot file 232 is contemplated to be associated with a particular bug; Fig. 5; [0055]: the bug classification model 532 represents generalities associated with the occurrence of bugs in various ways, depending upon the model or the machine learning algorithm 526).
Beltran fails to explicitly disclose:

wherein the frames are rendered based on a viewpoint of the virtual camera within the virtual environment,
determining a classification of the virtual object based on an analysis of a rendered appearance of the virtual object captured within the plurality of frames, wherein the classification identifies a graphical glitch of the virtual object.
In same field of endeavor, Sempe teaches:
receiving a path for a virtual camera within a virtual environment (Fig. 1; col. 3, lines 6-15: determine virtual path of the virtual camera in a virtual 3D environment; 
    PNG
    media_image1.png
    316
    443
    media_image1.png
    Greyscale
), wherein the virtual camera follows the path within the virtual environment (Fig. 1; col. 3, lines 6-15: virtual path of 
    PNG
    media_image2.png
    494
    692
    media_image2.png
    Greyscale
);
wherein the frames are rendered based on a viewpoint of the virtual camera within the virtual environment (Fig. 1; col. 3, lines 10-21: determine a view of the virtual 3D environment from a perspective of the virtual camera using the virtual position, orientation and path of the virtual camera, as well as parameters for virtual camera controls; Fig. 4; col. 10, lines 40-50: capture a portion of a virtual 3D environment outside the bounds of a previous scene 404 to expand the scene 404 beyond what was originally captured in the scene 404; Fig. 4; col. 10, lines 55-60: video progresses down a virtual path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beltran to include receiving a path for a virtual camera within a virtual environment, wherein the virtual camera follows the path within the virtual environment; wherein the frames are rendered based on a viewpoint of the virtual camera within the virtual environment as taught by Sempe. The motivation for doing so would have 
Beltran in view of Sempe fails to explicitly disclose:
determining a classification of the virtual object based on an analysis of a rendered appearance of the virtual object captured within the plurality of frames, wherein the classification identifies a graphical glitch of the virtual object.
In same field of endeavor, Matyska teaches:
determining a classification of the virtual object based on an analysis of a rendered appearance of the virtual object captured within the plurality of frames ([0029]: the record concerns an image, e.g. a bitmap comprising an array of pixels; the plurality of records concerns an image data set composed of a time sequence of images and as such constitute a video sequence on which outlier detection is performed; Fig. 1c; [0138]: the unsupervised anomaly detection algorithm is trained on the physical data values of the first and second numeric attribute of each of the records belonging to the first partition;  a first trained anomaly detection model is obtained, which is then used to calculate the anomaly score of each of the records belonging to the first partition; [0150]: the records concern raw uncompressed images taken by e.g. a fixed security camera; [0151-0152]: conditional anomaly detection is performed by training an iForest on each data partition), wherein the classification identifies a graphical glitch of the virtual object ([0029]: the record concerns an image, e.g. a bitmap comprising an 
    PNG
    media_image3.png
    277
    594
    media_image3.png
    Greyscale
 Fig. 2a; [0140]:  the anomaly is indicated with triangle on FIG. 2a; [0150]: the records concern raw uncompressed images taken by e.g. a fixed security camera; [0151-0152]: conditional anomaly detection is performed by training an iForest on each data partition);
outputting the classification of the virtual object ([0031]: anomaly detection refers to a method to learn the characteristics of a given data set; Fig. 2a; [0140]: the anomaly is indicated with triangle on FIG. 2a; [0146]: present anomalies to users that might be more interesting to 
    PNG
    media_image4.png
    462
    428
    media_image4.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beltran in view of Sempe to include determining a classification of the virtual object based on an analysis of a rendered appearance of the virtual object captured within the plurality of frames; outputting the classification of the virtual object as taught by Matyska. The motivation for doing so would have been to yield improved accuracy; improve the detection performance and present anomalies to users that might be more interesting to them; to perform conditional anomaly detection by training an iForest on each data partition as taught by Matyska in paragraphs [0017], [0146], and [0151-0152].


Beltran in view of Sempe and Matyska further discloses determining a confidence score associated with the classification of the virtual object (Matyska; [0035]: evaluate the prediction performance, e.g., accuracy, of the classification model; the obtained performances on the test sets are then averaged; [0082]: attain high accuracy).

Regarding to claim 3, Beltran in view of Sempe and Matyska discloses the method of claim 2 further comprising determining whether the confidence score satisfies a confidence threshold associated with the classification (Beltran; [0050]: repeat refining the bug classification model 532 until there is some acceptable level of confidence).
Beltran in view of Sempe and Matyska further discloses determining whether the confidence score satisfies a confidence threshold associated with the classification ([0035]: evaluate the prediction performance, e.g., accuracy, of the classification model; the best model is finally evaluated on the test set; the best performing model; [0052]: the performance on the test set is crucial; this scheme is repeated iteratively until the operator is satisfied with the result; attain a pre-defined threshold that is compared with the output of the objective function).


Beltran in view of Sempe and Matyska further discloses adjusting the path of the virtual camera (Sempe; Fig. 1; col. 3, lines 10-21: determine a view of the virtual 3D environment from a perspective of the virtual camera using the virtual position, orientation and path of the virtual camera, as well as parameters for virtual camera controls; Fig. 1; col. 5, lines 55-67: virtual camera control parameters are applied to modify a view; Fig. 4; col. 10, lines 40-50: capture a portion of a virtual 3D environment outside the bounds of a previous scene 404 to expand the scene 404 beyond what was originally captured in the scene 404; Fig. 4; col. 10, lines 55-60: video progresses down a virtual path and adjusts the moving direction of virtual camera);
Beltran in view of Sempe and Matyska further more discloses determining a classification based on an analysis included the additional frames (Matyska; [0150]: the records concern raw uncompressed images taken by e.g. a fixed security camera; [0151-0152]: conditional anomaly detection is performed by training an iForest on each data partition).
	

Beltran in view of Sempe and Matyska further discloses determining a classification based on an analysis included the additional frames (Matyska; [0150]: the records concern raw uncompressed images taken by e.g. a fixed security camera; [0151-0152]: conditional anomaly detection is performed by training an iForest on each data partition).

Regarding to claim 6, Beltran in view of Sempe and Matyska discloses the method of claim 5, wherein adjusting the rendering parameters includes changing lighting conditions of the virtual environment (Beltran; [0064]: the rendering node refers to various rendering functions, including camera transformations, and lighting; [0088]: generate pixel data for 

Regarding to claim 7, Beltran in view of Sempe and Matyska discloses the method of claim 1, wherein the path through the virtual environment is programmatically defined (Beltran; [0035]: the sequence of control inputs 214 is automatically inputted to the video game application 210 based on the timestamp of each of the control inputs of the sequence of control inputs 214; Fig. 2; [0054]: the machine learning module 506 generates machine-learned control inputs 530 and machine-learned variances 503, they may uncover previously unidentified bugs when they are implemented by the automated game testing module 504; [0084]: the snapshot database 502 is accessed by the machine learning module 506; these machine-learned control inputs 530 and machine-learned variances 503 are then tested at the automated game testing module 504).

Regarding to claim 8, Beltran in view of Sempe and Matyska discloses the method of claim 1, wherein the virtual environment is a three dimensional virtual environment (Sempe; col. 3, lines 6-15: determine virtual path of the virtual camera in a virtual 3D environment).

Regarding to claim 10, Beltran in view of Sempe and Matyska discloses the method of claim 1 further comprising generating a bug report based on the identified graphical glitches in the virtual environment (Beltran; Fig. 1; [0026]:  the game tester 101 is then shown to furnish a bug report 102; the bug report 102 may be provided through a defect tracking system and may 

Regarding to claim 11, Beltran in view of Sempe and Matyska discloses the method of claim 10 further comprising identifying a frame including the virtual object classified as a graphical glitch and a timestamp of the frame (Beltran; Fig. 1; [0026]: the bug report 102 may be provided through a defect tracking system and may specify the circumstances  under which the bug was produced and certain steps for reproducing the bug; [0030]: each of the data elements of the sequence of control inputs 214 are timestamped; the game state data 216 is also contemplated to be timestamped so that bugs may be time-referenced to game state data 216; [0031]: a video component in the form of a sequence of video frames; [0032]: the bug log 226 is also contemplated to be timestamped).

Regarding to claim 12, Beltran in view of Sempe and Matyska discloses the method of claim 11 further comprising identifying a portion of the frame including the virtual object (Beltran; Fig. 3; [0038]: a ball is shown in a video component 312 panel; 
    PNG
    media_image5.png
    128
    195
    media_image5.png
    Greyscale
; Fig. 5; [0044]: the feature extractor 524 analyzes features 

Regarding to claim 13, Beltran discloses a system ([0007]: the method includes an operation for receiving, at a server, a game application for testing for one or more bugs; Fig. 2; [0028]: an improved method and system for faithfully reproducing bugs uncovered by a game tester 101; a video game; a server system) comprising:
a data store storing a machine learning model (Fig. 5; [0044]: the server system 500 includes a snapshot database 502, an automated game testing module 504, a machine learning module 506, and a bug implementation module 508; [0045]: the machine learning module 506 uses the machine learning algorithm 526, the training data set 528, the player-generated snapshot files 514 to generate a bug classification model 532; Fig. 14; [0087]: memory 1404 stores applications and data for use by the CPU 1402); and
at least one hardware processor configured with computer executable instructions that configure the at least one hardware processor to (Fig. 14; [0086]: CPU; a central processing unit 1402 runs software applications and optionally an operating system):
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 13. 


The rest limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 14.  

Regarding to claim 15, Beltran in view of Sempe and Matyska discloses the system of Claim 14, wherein the computer executable instructions further configure the at least one hardware processor (same as rejected in claim 13.).
The rest limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 15. 

Regarding to claim 16, Beltran in view of Sempe and Matyska discloses the system of claim 15, the computer executable instructions further configure the at least one hardware processor (same as rejected in claim 13).
The rest limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 16. 

Regarding to claim 17, Beltran in view of Sempe and Matyska discloses the system of claim 15, the computer executable instructions further configure the at least one hardware processor (same as rejected in claim 13) to adjust the path of the virtual camera (Sempe; Fig. 1; col. 3, lines 10-21: determine a view of the virtual 3D environment from a perspective of the 
The rest limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 17.

Regarding to claim 18, the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 18.

Regarding to claim 20, Beltran in view of Sempe and Matyska discloses the system of Claim 13, wherein the computer executable instructions further configure the at least one hardware processor to (same as rejected in claim 13):
generate a bug report based on the identified graphical glitches in the virtual environment (Beltran; Fig. 1; [0026]:  the game tester 101 is then shown to furnish a bug report 102; the bug report 102 may be provided through a defect tracking system and may specify the circumstances; the developer 104 uses the bug report 102 to reproduce the bugs 106, 108, and 110; [0051]: the results of the bug reporter is recorded in the machine-generated snapshot files 518 along with the machine-learned control inputs 530; [0063]: a bug reporter 546; [0084]: the bug reporter 546);

identify a portion of the frame including the virtual object (Beltran; Fig. 3; [0038]: a ball is shown in a video component 312 panel; 
    PNG
    media_image5.png
    128
    195
    media_image5.png
    Greyscale
; Fig. 5; [0044]: the feature extractor 524 analyzes features associated with the sequence of control inputs, timing of control inputs, prior history of control inputs, etc; the feature extractor 524 analyzes features; [0038]: the video component 312 shows that a soccer ball that falls through the field; display video frames generated for displaying to the game tester; [0067]: a player is shooting a free-throw and when, after missing the free throw, the opposing team rebounds the ball and moves the ball up court).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beltran (US 20200159644 A1) in view of Sempe (US 11250617 B1), in view of Matyska (US 20200334228 A1), and further in view of Steinke (US 20140085314 A1). 
Regarding to claim 9, Beltran in view of Sempe and Matyska discloses the method of claim 1, wherein the classifications of graphical glitches (same as rejected in claim 1) include stretched textures (Fig. 3; [0038]: bug 108 involves a soccer ball that falls through the field; the texture of a soccer ball is stretched as illustrated in Fig. 3; 
    PNG
    media_image6.png
    126
    190
    media_image6.png
    Greyscale
 ; input mapping; [0039]: drop the soccer ball from a height of 5 units).
Beltran in view of Sempe and Matyska fails to explicitly disclose including corrupted textures, low resolution textures, missing textures, and placeholder textures.
In same field of endeavor, Steinke teaches including corrupted textures, stretched textures, low resolution textures, missing textures, and placeholder textures ([0032]: the rendering resolution of the digital scene; [0059]: information about texture; [0060]: the amount of data of differences is significantly lower than the absolute data; [0146]: a missing texture is rendered as solid color; use a low resolution placeholder texture; [0174]: the original resolution of the texture is too low).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beltran in view of Sempe and Matyska to include corrupted textures, stretched textures, low resolution textures, missing textures, and 

Regarding to claim 19, the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HAI TAO SUN/Primary Examiner, Art Unit 2616